MCGEEW’S APPEAL.
Opinion by
Me. Justice Dean,
After a careful examination of the assignments of error, on this appeal of James McGrew, we are of opinion the learned judge of the court below, in his findings of fact and conclusions of law, committed no error. On the testimony, the court found there was no eviction of Warner by title paramount, from more than one half the land; that, for all that appears, he could have remained in undisturbed possession of the other half. In view of this finding of fact, to have held that the entry of Wentworth was constructively an entry for himself *125and tenants in common with him to • more than the undivided half, would have been error.
The opinions of the learned judge of the court below on the hearing and exceptions to his judgment, are full and to the point. They property rule all the questions raised by this appeal. The assignments of error are overruled, the judgment is affirmed, and the appeal is dismissed at costs of appellant.
habmon’s appeal.
Opinion by
Mb. Justice Dean,
Oct. 1, 1894:
The learned judge of the court below, in a very clear and forcible opinion, property disposed of all the questions raised on this appeal.
The recital in the deed from Huidekoper to McKinney, the common grantor of both parties, that he was seized in fee of the title, was sufficient to warrant the finding of fact of title out of the commonwealth.. That was, in effect, an averment of title in Huidekoper, and therefore, necessarily, that the commonwealth had no title to land which both parties claimed under Huidekoper.
The assignments of error are overruled, the judgment is affirmed and the appeal is dismissed at c'osts of appellant.